Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–2, 5 and 7–8 are rejected under 35 U.S.C. 103 as being unpatentable over Kunita et al. (US PGPub 20170102095 A1) in view of Kawabata (JPH10332040A–Translation), in further view of Kucera et al.  (US PGPub 20130153041 A1).
Regarding Claim 1, Kunita et al. discloses a fluid control device comprising: a fluid control valve (3) that displaces a valve body to control fluid; a flow rate measuring mechanism (2) configured to measure a flow rate of the fluid; a control circuit (41) configured to control the fluid control valve on a basis of the measured flow rate (Para. 42); and a fluid control valve diagnostic device for the fluid control valve, the fluid control 
Kawabata teaches a displacement count sensed by the displacement sensor (8), as discussed in paragraphs 13 and 15, in order to prevent valve leakage (Para, 3) by changing the valve body and seat ring of the valve when they are worn (Para. 17). 
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the control device of Kunita with a displacement count sensed by the displacement sensor as taught by Kawabata in order to determine the time in which the valve body or seat ring requires replacement.
Per the Kunita–Kawabata combination, Kunita’s control device includes Kawabata’s displacement count capability.
The Kunita–Kawabata combination teaches memory (Kunita, Para. 43) that stores a displacement count sensed by the displacement sensor (Kawabata, Paras. 13 
Kucera teaches part of a circuit board (26) of the control circuit and part of a circuit board of the fluid control valve diagnostic device (Paras. 51 and 76) are shared in order to consolidate the electrical components in one location, decreasing assembly time. 
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the control device of Kunita with a circuit board of the control circuit and part of a circuit board of the fluid control valve diagnostic device are shared by the displacement sensor as taught by Kucera in order to consolidate the electrical components in one location, decreasing assembly time.
Regarding Claim 2, Kunita discloses when a variation in the valve body related value exceeds a predetermined threshold value (Para. 40, where the variation can be the drive voltage and the predetermined threshold values can be any time an operator has set), the displacement sensor (7) senses this as the displacement of the valve body (32), as described in paragraph 40.  
Regarding Claim 4, the Kunita– Kawabata–Kucera combination teaches a displacement count indicator that compares the displacement count stored by the 
Regarding Claim 5, Kunita discloses Docket No. KKI19307PCTUSthe valve body related value is a calculated flow rate of the fluid, a set flow rate of the fluid, a drive voltage for displacing the valve body, or a current or a voltage outputted corresponding to a position of the valve body (Para. 40, the drive voltage).  
Regarding Claim(s) 7, the structural limitation of the apparatus described in the claim is recited in claim 1, with the exception of “a fluid control valve diagnostic storage medium storing a program, the program being used to diagnose the fluid control valve, and instructing a computer to fulfil functions of a fluid control diagnostic device”.
The Kunita– Kawabata–Kucera combination teaches a fluid control valve diagnostic storage medium (Kunita, Para. 43, where the memory is a part of the valve controller) storing a program (Kunita, Para. 43, where it is inherent that presence of a memory device in the control device necessitates that there be a storing program), the program being used to diagnose the fluid control valve, and instructing a computer to fulfil functions of a fluid control diagnostic device.
Regarding Claim(s) 8, the structural limitation of the apparatus described in the claim is recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753